Case 2:20-cv-00012-JRS-MJD Document 74 Filed 07/19/21 Page 1 of 2 PageID #: 792


                                                                   FILED
                                                                  07/19/2021
                                                            U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF INDIANA
                                                             Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 74 Filed 07/19/21 Page 2 of 2 PageID #: 793
